DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 and 19 of U.S. Patent No. 11,204,156 
Although the claims at issue are not identical, they are not patentably distinct from each other because 
Instant Claim 1 recites:  a method comprising: providing a plurality of municipal light poles, each of said municipal light poles having a luminaire having a wireless node operatively coupled thereto and a current operational state, at least one of said wireless nodes comprising a gateway node; providing a server having a master state table containing data indicative of said current operational state of each of said luminaires; storing, at said gateway node, a copy of said master state table; receiving, at said server, an instruction indicative of a desired current operational state of at least one luminaire; updating, at said server, said master state table to indicate said desired current operational state for said at least one luminaire; receiving, at said at least one gateway node, an identifier for said at least one luminaire and said desired current operational state; updating, at said gateway node, said state table copy to indicate said desired current operational state for said at least one luminaire; said gateway node transmitting said identifier and said desired current operational state to other wireless nodes; and based on said identifier, said wireless node for said at least one luminaire operating said at least one luminaire to change said current operational state to said desired current operational state.  
Claim 1 of the patent recites: 1.  A method of reducing bandwidth consumption in a municipal infrastructure comprising: providing a plurality of municipal light poles, each municipal light pole in said plurality having: a luminaire having a dimming receptacle disposed on an exterior surface thereof and a current operational state; and a wireless node operatively coupled to said luminaire via said dimming receptacle; wherein said wireless nodes of said plurality of municipal light poles form a local mesh network, and at least one of said wireless nodes comprises a gateway node; providing a server having a master state table containing data indicative of said current operational state of each of said luminaires, said server in communication with said at least one gateway node via a wide-area network; storing, at said at least one gateway node, a copy of said master state table received from said server; receiving, at said server, an instruction indicative of at least one luminaire of said plurality of municipal light poles, and a desired current operational state of said at least one luminaire; and determining, at said server, whether said master state table indicates that said current operational state of said at least one luminaire is said desired current operational state, and: if said determining results in a determination that said current operational state of said at least one luminaire is not said desired current operational state: updating, at said server, said master state table to indicate said desired current operational state for said at least one luminaire; transmitting said identifier for said at least one luminaire and said desired current operational state to said at least one gateway node; receiving, at said at least one gateway node, said identifier and said desired current operational state; updating, at said at least one gateway node, said state table copy to indicate said desired current operational state for said at least one luminaire; said at least one gateway node transmitting said identifier and said desired current operational state to other wireless nodes of said plurality of municipal light poles via said mesh network; based on said identifier, said wireless node for said at least one luminaire operating said at least one luminaire to change said current operational state of said at least one luminaire to said desired current operational state; and if said determining results in a determination that said current operational state of said at least one luminaire is said desired current operational state: not updating said state table in response to said instruction: not transmitting to said first wireless node in response to said instruction.
Both claims include a plurality, a gateway node, a wireless node, a server, receiving, storing and updating the claimed data and changing a master state table. The Patent also includes a dimming receptacle and not updating of data; i.e. the instant claim 1 is broader and is entirely included in claim 1 of the patent. 
Instant Claim 2 recites: further comprising: said wireless node for said at least one luminaire transmitting to said gateway node an acknowledgment of said operating said at least one luminaire to change said current operational state of said at least one luminaire to said desired current operational state to first wireless node; said gateway node updating said master state table copy to indicate said current operational state for said at least one luminaire is said desired current operational state and said gateway node transmitting said acknowledgment to said server; and at said server, receiving said acknowledgment and updating said master state table to indicate said current operational state for said at least one luminaire is said desired current operational state.  
Claim 2 of the Patent has the same limitations as the instant claim but also has a “gateway node: not in instant claim 2, i.e. instant 2 is broader and entirely included in claim 2 of the patent. 
Instant Claim 3 recites: further comprising: providing an end-user computer; and receiving, at said end-user computer, said instruction; and said end-user computer transmitting said instruction to said server.  
Claim 3 of the patent has the identical limitations as instant claim 3 but adds “before said receiving:; i.e. the instant claim 3 is broader and included in claim 3 of the patent. 
Instant claim 4 is identical to claim 4 of the patent.
Instant claim 5 recites: wherein said wireless nodes form a mesh network.  
These limitations are not found in the patent but can be inferred from instant claim 1 above or claim 1 of the patent.
Instant claim 6 is identical to claim 5 of the patent.
Instant claim 7 is identical to claim 6 of the patent.
Instant claim 8 is identical to claim 7 of the patent.
Instant claim 9 is entirely included in claim 8 of the patent
Instant claim 10 is identical to claim 9 of the patent.
Instant claim 11 is broader and  is entirely included in claim 10 of the patent 
Instant claim 12 is broader and  is entirely included in claim 11 of the patent 
Instant claim 13 is also included in claim 11 of the patent.
Instant claim 14 is identical to claim 13 of the patent 
Instant claim 15 is identical to claim 12 of the patent 
Instant claim 16 recites the same limitations in slightly different wording as claim 14 of the patent.
Instant claim 17 is identical to claim 15 of the patent 
Instant claim 18 is identical to claim 16 of the patent except instant claim 18 claims transmitting instructions to a wireless node which is obvious in light of the information in claim 14 (the sensor is connected to the wireless node).  
Instant claim 19 is identical to claim 17 of the patent. 
 Instant claim 20 is identical to claim 19 of the patent. 
-----------------------------------------------------------------------------------------------------
Allowable Subject Matter
Claims 1-20 would be allowed based on applicant’s filing of a timely approved terminal disclaimer, as outlined above.
	.

	

The following is an examiner’s statement of reasons for allowance.
Regarding Claim 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 1, and specifically comprising the limitation of “storing, at said gateway node, a copy of said master state table; receiving, at said server, an instruction indicative of a desired current operational state of at least one luminaire; updating, at said server, said master state table to indicate said desired current operational state for said at least one luminaire; receiving, at said at least one gateway node, an identifier for said at least one luminaire and said desired current operational state; updating, at said gateway node, said state table copy to indicate said desired current operational state for said at least one luminaire; said gateway node transmitting said identifier and said desired current operational state to other wireless nodes; and based on said identifier, said wireless node for said at least one luminaire operating said at least one luminaire to change said current operational state to said desired current operational state.” including the remaining limitations.
Claims 2-20 are allowable, at least, because of their dependencies on claim 1.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
--------------------------------------------------------------------------------------------------
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879